I am unable to agree with the conclusion reached by my associates. There can be no question that the deceased intended to change his beneficiary so as to make Gilbert Lodge No. 6 the recipient of the proceeds of the charity fund. There is no statute which would prevent him from making that lodge his beneficiary, since Act No. 256 of 1912 has no application to "grand or subordinate lodges of Masons." See section 29 thereof. Therefore, unless the constitution, or by-laws, or rules of the lodge prevent it from becoming beneficiary, there is no reason why it could not have been named by the deceased as his beneficiary.
Article I, section 1, of the by-laws adopted at the Sixty-Eighth Annual Communication and Special Grand Session, which purports to designate those persons, natural or legal, who may be selected as beneficiary, reads as follows:
"That a Charity Fund be and the same is hereby established, and upon the death of a Master Mason, in good and regular standing, satisfactory evidence of the death submitted, may donate the sum of one dollar ($1.00) to three hundred dollars ($300.00), charity money to the widow, orphans, or any relative he may suggest, and when suggestions are made, said suggestions must be written upon blanks provided for that purpose by the Grand Secretary, for which there is no charge to be made, provided, that relationship exists by blood or ties of affection, or the mother Lodge. The purpose of said suggestions is to identify the relatives of member to the end that the Charity Bureau may be guided intelligently in the distribution of its funds."
I readily concede that that section is in some particulars ambiguous, contains grammatical and rhetorical errors, and in some respects is difficult to understand. But it seems to me that it very plainly shows an intention of the framers thereof to permit "the Mother Lodge" to be made the recipient of the charity fund, if "suggested" by the member. Therefore, the question involved is: What is meant by "the Mother Lodge?"
The record shows without contradiction that the mother lodge in this is Gilbert Lodge No. 6, which is the lodge which was "suggested" by the deceased as beneficiary. That evidence may be resorted to to show what is meant by a testator is held in Succession of Tilton, 133 La. 435, 63 So. 99.
I feel that the desire of the deceased, which was plainly and properly expressed, should be carried out unless it is contrary to statute, to rules or to by-laws of the association, or to public policy. In the instant case it is not contrary to any such rule, statute, or policy. On the other hand, it is permitted expressly, though inartistically, by the by-laws.
  I respectfully dissent. *Page 563